Citation Nr: 1421804	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a tongue disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an effective date prior to October 30, 2006 for the award of service connection for hypertension.

4.  Entitlement to an effective date prior to October 30, 2006 for the award of service connection for erectile dysfunction.

5.  Entitlement to an initial, compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the service connection for a skin and tongue disorder.  In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC.  A transcript of the hearing is of record.  In December 2011, the case was remanded for further development.  

In a January 2013 statement, the Veteran requested an earlier effective date for the award of service connection for posttraumatic stress disorder and tinnitus.  THESE CLAIMS ARE REFERED TO THE RO FOR APPROPRIATE ACTION.

The issues of entitlement to service connection for a skin disorder; entitlement to an effective date prior to October 30, 2006 for the award of service connection for hypertension; entitlement to an effective date prior to October 30, 2006 for the award of service connection for erectile dysfunction; and entitlement to an initial, compensable rating for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tongue condition was not shown in service or for many years thereafter and is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a tongue disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in a November 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records, a July 2012 VA examination report and the assertions of the Veteran and his representative, including the May 2011 hearing testimony.  During the May 2011 hearing, the Veteran received proper assistance in developing his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran did assert during the hearing that he thought there were some service treatment records corresponding to the time he was stationed in Korea that were missing from his claims file, possibly having been removed in conjunction with some racial tensions, which occurred at the time of his service in Korea.  The Board notes, however, that the existing records do contain a significant number of entries pertaining to treatment and evaluation the Veteran received while stationed in Korea; the Veteran has not specifically alleged (i.e. by alleging the approximate date, location and nature of treatment) any instance of treatment received while stationed in Korea that is not documented in the records; and there is no other indication that the existing record is incomplete or that any service treatment records were removed.  Additionally, although the Veteran has non-specifically asserted that he saw the medic for problems with his tongue on more than one occasion while stationed in Korea, as explained below, the Board does not find this assertion credible.  Thus, in sum, the Board finds that additional development to attempt to obtain any alleged missing service treatment records is not necessary.  

The Board also finds that the AOJ appropriately complied with the prior December 2011 remand in regard to the claim for service connection for tongue disorder by obtaining any additional available VA treatment records (none of the additional records obtained are pertinent to the tongue), asking the Veteran to provide a release of information so that VA could obtain additional private medical records from Kaiser Permanente dated since 1971 (the Veteran did not provide the release but did submit additional records from this source); confirming whether or not the Veteran's unit was shown to have been exposed to herbicides during service in Korea; and affording the Veteran the July 2012 VA tongue examination.  Thus, no further AOJ action prior to appellate consideration of the claim for service connection for tongue disorder is required.  

II.  Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that continuity of symptomatology as a principle to substantiate service connection is limited to where involving those diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).  The Veteran's tongue condition does not qualify as a chronic disease.  Id.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service personnel records indicate that he served in Korea with the A Battery of the 2nd Battalion, 71st Artillery from June 1970 to July 1971.  His service treatment records do not show that he experienced any problems with his tongue.  He was seen by medical personnel in June 1971, reporting the sensation of a foreign body in the nasopharynx.  Physical examination showed that the oropharynx was o.k. as was the uvula.  There were no complaints or findings pertaining to the tongue.  The examining medical professional doubted that there was any foreign body remaining in the mouth area and simply advised the Veteran to gargle and to return if needed.  At his September 1971 separation examination, the Veteran's mouth and throat were found to be normal.  On his September 1971 report of medical history at separation, the Veteran indicated that he had not had, and did not currently have, any ear nose or throat trouble and he did not otherwise report any prior or current difficulty with his tongue.  

Post-service, during a November 1988 private medical visit, the Veteran complained of bumps on the back of the tongue, which had been present for the past 1 1/2 weeks.  He indicated that he was experiencing a burning sensation when swallowing and that he felt warm.  

At the May 2011 Board hearing, the Veteran testified that during his service in Korea, he patrolled along the demilitarized zone (DMZ) perimeter.  He indicated that on a couple of occasions, sometime around the third month after he arrived in Korea, he encountered two aircraft spraying colorful material.  About an hour to an hour and a half after this spraying took place, he and his fellow servicemen noticed that this colorful material had settled everywhere, including on their bodies.  As a result, they had difficulty breathing and experienced itching.  The Veteran also indicated that after this he began having problems with his tongue.  He felt that the exposure to the substance that was sprayed from the planes caused changes in his tongue (i.e. cracks and cuts).  He noted that while in Korea, he did report the cracks and cuts in his tongue to the medic on several occasions.  Additionally, the Veteran testified that he believed that there was a relationship between him experiencing the feeling of having the foreign body in his mouth in June 1971 and experiencing the bumps on the back of his tongue in November 1988.

At a July 2012 VA examination, the Veteran reported that he first noticed a problem with his tongue in 1970 while stationed in Korea.  He indicated that a cut developed in the anterior midline of his tongue, which was associated with irritation and dryness of his nose, mouth and throat that followed an airborne spray that he believed included Agent Orange.  The Veteran recalled multiple such exposures during deployment.  He indicated that in recent years he had been aware of multiple grooves in his tongue and also dryness in his mouth and throat an average of two times per month.  Physical examination showed deep furrows along the margins of the tongue anteriorly and laterally without any ulcerations, discoloration or focal induration.  The examiner indicated that the Veteran did not have chronic laryngitis or any other pharyngeal or laryngeal conditions.  The examiner diagnosed the Veteran with a fissured tongue and found that it did not impact his ability to work.  The examiner also noted that he was unable to find reference to any tongue pathology in the service treatment records from February 1970 to October 1971 and the Veteran's separation examination showed a normal mouth.  Therefore, the examiner found that it was less likely than not that any current tongue disorder had its clinical onset during active service or is related to any in-service disease, event or injury (including any presumed exposure to Agent Orange and/or excessive heat and sun during the Veteran's service in Korea).  

In a July 2012 finding, the Joint Services Records Research Center (JSRRC), indicated that it reviewed unit histories submitted for the 2nd Battalion, 71st Artillery and its higher headquarters, the 38th Artillery Brigade.  The histories documented that the 2nd Battalion, 71st Artillery was stationed at Camp Red Cloud, Uijongbu, Korea, located approximately nineteen miles from the DMZ.  However, the histories did not document the use, storage, spraying or transporting of herbicides.  In addition, they did not mention or document any specific duties performed by the 2nd Battalion, 71st Artillery along the DMZ.  

The above summarized evidence does show that the Veteran has been diagnosed with a fissured tongue.  However, the evidence does not show that it became manifest in service or that it is otherwise related to service.  In this regard, after reviewing the record and examining the Veteran, the May 2012 VA examiner specifically found that it was less likely than not that any current tongue disorder had its clinical onset during active service or is related to any in-service disease, event or injury (including any presumed exposure to Agent Orange and/or excessive heat and sun during the Veteran's service in Korea), indicating that he was unable to find reference to any tongue pathology in the service treatment records from February 1970 to October 1971 and the Veteran's separation examination showed a normal mouth.  There is no medical opinion of record to the contrary (i.e. an opinion tending to indicate that the current tongue condition became manifest in service or is otherwise related to service).  

The Veteran has asserted that he actually began having problems with his tongue in service, soon after being exposed to the residual "colorful material "sprayed by airplane during his early service in Korea and that he reported these problems to the medic on several occasions.  However, the Board notes that the service treatment records specifically show that the Veteran complained of a problem with a sensation of a foreign body in the nasopharynx in June 1971 but that he made no complaint of any problems with his tongue at that time.  Also, on physical examination, the examining medical personnel specifically found that the oropharynx (i.e. top of the throat) was o.k., as was the uvula, and did not note any problems with the tongue.  Additionally, at his September 1971 separation examination, the Veteran's mouth was found to be normal and on his report of medical history at separation, he did not report any prior or current ear, nose or throat trouble and did not note any problem with his tongue.  

The Board presumes that had the Veteran been experiencing an ongoing, chronic problem with his tongue, which had begun to manifest soon after being exposed to the "colorful spray" residuals three months into his duty in Korea, this would have been reported to the examining medical personnel during the June 1971 medical visit and/or noted by the examining medical personnel during the actual examination of the Veteran's mouth (which included examination of the nearby oropharynx and uvula).  However, given that no notation of any tongue problem was noted during this examination or during the September 1971 separation examination, and given that the Veteran did not report any such problem on his September 1971 report of medical history at separation, the Board does not find credible his report of experiencing the chronic tongue problem in service.   Instead, the Board credits the medical history relied on by the July 2012 VA examiner, that there was no tongue pathology shown in service.  Accordingly, the Board finds that the examiner's opinion that it is less likely than not that any current tongue disorder had its clinical onset during active service or is related to any in-service disease, event or injury is supported by a sufficient rationale.  See e.g. Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Additionally, although the Veteran may also be asserting that his current tongue condition is otherwise related to service (i.e. based on a theory other than continuity of symptomatology), as a layperson, without any demonstrated, specified knowledge concerning the etiology of disorders of the tongue, this assertion may be afforded only minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is also against a finding that the Veteran's current tongue condition became manifest in service or is otherwise related to service and service connection may also be denied on this basis.  38 C.F.R. § 3.303; Hickson, 12 Vet. App. 247, 253 (1999);Alemany, 9 Vet. App. 518 (1996). 

ORDER

Service connection for a tongue disorder is denied.  

REMAND

The Veteran underwent a VA skin examination in July 2012.  After reviewing the record and examining the Veteran, the examiner concluded that it was less likely than not that any current skin disability was caused by or the result of service.  However, in making this finding, the examiner did not appear to consider whether any current skin disability was caused by, or resulted from, excessive heat and/or sun exposure during service.  As the December 2011 remand did instruct the examiner to consider this potential mechanism of causation, a further remand is required so that a supplemental opinion may be obtained from the examiner, which addresses the likelihood that any current skin disability has been caused by, or has resulted from, such exposure.

Prior to arranging for the supplemental opinion, the AOJ should obtain all records of VA treatment or evaluation for skin disability dated from June 2011.  

In a January 2013 rating decision, the RO awarded service connection for hypertension, rated as 10 percent disabling, and for erectile dysfunction, rated as noncompensable, both effective from October 30, 2006.  The Veteran submitted a timely notice of disagreement as to the effective dates assigned and the assignment of a noncompensable rating for erectile dysfunction.  See Written statements from the Veteran, dated January 16, 2013 and July 30, 2013; Statement from Veteran's representative, dated January 29, 2013.  Therefore, on remand the Veteran should be sent a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a statement of the case addressing the claims of entitlement to an effective date prior to October 30, 2006 for the award of service connection for hypertension; entitlement to an effective date prior to October 30, 2006 for the award of service connection for erectile dysfunction; and entitlement to an initial, compensable rating for erectile dysfunction.  These claims should only be returned to the Board only if the Veteran perfects an appeal.

2.  Obtain all records of VA treatment or evaluation for skin disability dated from June 2011.  

3.  After the foregoing development has been completed, arrange for a supplemental opinion by the July 2012 VA skin examiner.  The examiner should review the claims file, including the July 2012 VA skin examination report, the Veteran's May 2011 Board hearing testimony concerning his heat and sun exposure during service, found in the hearing transcript on pages 16 to 22, and any other information deemed pertinent.   The examiner should then answer the following question:

Is it at least as likely as not (i.e. a 50 % chance or greater) that any current skin disability was caused by, or resulted from, excessive heat and/or sun exposure during service from February 1970 to October 1971? 

The examiner must discuss the medical rationale for the opinion, if necessary, citing to specific evidence in the record to support the conclusion.
   
If the July 2012 VA examiner is unavailable or unable to provide this additional medical comment, then have someone else equally qualified provide it.  This may require having the Veteran reexamined, but this is left to the designee's discretion.

4.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed to the VA examiner is not answered, or is not sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim for service connection for a tongue disorder.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


